Citation Nr: 0002981	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  96-50 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for dizziness.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from January 1969 to 
August 1970.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from a March 1995 rating action, with 
which the veteran expressed his disagreement in December 
1995.  A statement of the case was issued in October 1996, 
and the veteran's appeal was perfected upon the receipt at 
the RO of a VA Form 9 (Appeal to Board of Veterans' Appeals) 
in November 1996.  Thereafter, a supplemental statement of 
the case was issued in February 1999 (in the interim, another 
claim was being developed and was eventually granted), and 
the case was forwarded to the Board in Washington, DC.  

Pursuant to the veteran's request as set forth on the VA Form 
9 he submitted, a hearing before a member of the Board was 
scheduled to take place in Washington, in October 1999.  
Shortly before the hearing, however, the veteran wrote to the 
Board asking that his hearing be postponed, in order to give 
him time to recover certain documents he apparently wished to 
present, but which had evidently been damaged in flooding.  
This motion for a new hearing date was granted and, later in 
the month, the veteran was advised that his hearing was re-
scheduled to take place in December 1999.  

On the date of the scheduled hearing in December, the Board 
received a memorandum from the veteran's representative, 
advising that the veteran's wife had informed the 
representative, the day before, that the veteran would be 
unable to attend the scheduled hearing, due to health 
problems he was experiencing.  The representative also took 
the opportunity to include the veteran's contentions 
regarding the matter on appeal, and to point out that the 
veteran had been experiencing problems in scheduling an 
examination.  This communication did not include any request 
for a second re-scheduling of the hearing, nor did it include 
any complaints that the October hearing had been re-scheduled 
for a date earlier than the veteran had originally requested 
(i.e., a postponement of the October 1999 hearing date until 
after January 1, 2000).  

Since the veteran did not appear for his re-scheduled 
hearing, and neither he nor his representative has requested 
that any further hearing be scheduled, the Board concludes 
that the veteran no longer desires to appear at a hearing, 
and we will proceed to address the merits of the veteran's 
claim on the current record.  


FINDINGS OF FACT

The veteran's assertion that he has headaches and dizziness 
which are related to service, is not supported by medical 
evidence that would render the claims for service connection 
for those disorders plausible under the law.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for headaches.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran has not submitted a well-grounded claim for 
service connection for dizziness.  38 U.S.C.A. § 5107 (West 
1991).  




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The threshold question to be answered regarding these claims 
is whether they are well grounded.  38 U.S.C.A. § 5107 (West 
1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If they 
are not, they must fail and there is no further duty to 
assist in their development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet.App. 341 (1996).  See Morton v. West, 
12 Vet.App. 477, 480 (1999) (noting that the Federal Circuit, 
in Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well-grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  See Elkins v. West, 12 Vet.App. 209 (1999) 
(en banc).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. § 5107] provides that [the claim] must 
be accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

A review of the veteran's service medical records reflects 
that he was seen in August 1969, complaining of a one-week 
history of frontal headaches.  At that time, it was noted 
that the veteran reported having had similar episodes in 
civilian life, and medications were provided.  Thereafter, no 
further complaints in this regard were noted until October 
1969.  At that time, records show that the veteran was seen 
again for frontal headaches, as well as dizziness.  He was 
again provided medication.  In January 1970, he was seen yet 
again, with complaints of headaches and dizziness, and was 
again provided medication.  The diagnostic impression was 
"rule out" tension headaches.  Later that month, the 
veteran again complained of persistent headaches, and he was 
referred to a medical battalion for evaluation.  This 
evaluation, which apparently took place during the end of 
January and the beginning of February 1970, revealed that the 
veteran's complaints consisted of intermittent pain in the 
frontal area of his skull, with occasional periods of 
vertigo, and were accompanied by a stuffy feeling in the nose 
and head.  It was indicated that it was thought the headaches 
were "anxiety-based," and that tranquilizers were provided.  
A medical entry dated February 4, 1970, indicated that the 
veteran was considered to be "much improved" and the 
headaches had become infrequent.  The diagnostic impression 
was tension headaches.  

Thereafter, the record shows that the veteran was seen on two 
occasions in April 1970, complaining of dizziness and 
headaches, for which he was prescribed Valium.  Records dated 
in May 1970 show that he was seen regarding anxiety 
complaints, which apparently included headaches.  The last 
service medical record reflecting any complaints of headaches 
was dated in July 1970.  Those complaints appear, however, to 
have been attributed to an upper respiratory infection which 
the veteran was experiencing at that time.  The report of the 
examination conducted in connection with the veteran's 
discharge from service, in August 1970, revealed that there 
were no abnormal findings noted on clinical evaluation. 

In connection with the veteran's current claim for benefits, 
postservice medical records, dated between 1970 and 1999, 
have been associated with the claims file.  Although the 
veteran has contended that he has experienced headaches and 
dizziness ever since service, these postservice treatment 
records do not show any complaints of headaches prior to 
1984, or complaints of dizziness prior to 1985, some 14 or 15 
years after the veteran's separation from service.  Moreover, 
while the veteran's report of experiencing these symptoms 
since service is included in several postservice records, the 
various diagnoses entered to account for the veteran's post 
service complaints, including vertigo, migraine headaches, 
cluster headaches, and tension headaches, have not been shown 
by any of the medical evidence to be linked to any of the 
veteran's inservice complaints.  Indeed, one physician who 
examined the veteran in June 1998 wrote: 

Regarding whether the patient's symptoms are an 
extension of those from the service records during 
1970 to comment on whether or whether or not these 
indeed are of the same source would be purely 
speculation . . . .

Under the circumstances described above, it is the Board's 
view that the veteran has failed to satisfy the threshold 
requirement for submitting a well-grounded claim for service 
connection for headaches and dizziness, as set out in the 
judicial precedent in Caluza, supra, and as imposed by 
38 U.S.C.A. § 5107(a).  The veteran has failed to present 
competent evidence of a nexus (that is, a link or a 
connection) between his inservice complaints and current 
disability.  In view of this, there is no duty to assist the 
veteran further in the development of his claims, and the 
Board does not have jurisdiction to adjudicate them.  Boeck 
v. Brown, 6 Vet.App. 14 (1993), Grivois v. Brown, 6 Vet.App. 
136 (1994).  Accordingly, as claims that are not well 
grounded do not present a question of fact or law over which 
the Board has jurisdiction, the claims for service connection 
for headaches and dizziness must be denied.  

In reaching this decision, the Board is mindful of the 
veteran's contention that his current complaints of dizziness 
and headaches are related to similar complaints noted in his 
service medical records, and we respect his sincerely held 
belief in this regard.  We must note, however, that the 
veteran cannot meet the burden of presenting evidence of a 
well-grounded claim by merely presenting his own views.  This 
is because, as a lay person, he is not competent to offer 
medical opinions.  Clearly, whether headache and dizziness 
complaints noted in service medical records are related to 
similar complaints first noted in records dated many years 
after service, would require medical expertise.  It is this 
type of medical evidence that has not been presented in this 
case.  (In this regard, see Voerth v. West, 13 Vet.App. 117, 
120 (1999) ("Unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, cannot form the basis 
of a well-grounded claim.").  See also Bostain v. West, 11 
Vet.App. 124, 127 (1998), citing Espiritu, supra; Carbino v. 
Gober, 10 Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. 
West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
McManaway v. West, 13 Vet.App. 60, 66 (1999), wherein the 
Court noted that, even though the veteran had asserted 
continuity of symptomatology for a particular disorder since 
service, medical evidence is required to establish "a nexus 
between the continuous symptomatology and the current claimed 
condition, and the veteran has not submitted any such 
evidence.")  

As previously set forth, absent medical evidence of a nexus 
between the veteran's inservice complaints and his 
postservice complaints, evidence of well-grounded claims for 
service connection for headaches and dizziness has not been 
presented, and the appeal must be denied.   


ORDER

Service connection for headaches is denied.  

Service connection for dizziness is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

